DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gal (US 2014/0316295) in view of Marttila et al. (US 2009/0088613).
  Regarding claims 1, 15, Gal discloses a bandage for use at a selected site on the body of a patient to deter- mine swelling thereat (expansions) (fig. 1; abstract), said bandage comprising: a first section 217 configured to be secured to the skin of a patient at a first securement location adjacent the selected site (fig. 8-fig. 10; page 9, [0102]); a second section 219 configured to be secured to the skin of a patient at a second securement location adjacent the selected site, said second location being spaced from said first location (fig.8-fig. 10, page 11, [0122]); a bridge section interconnecting and bridging said first and second sections, said bridge section being expandable and configured to be expanded or stretched if the spacing between said first and second sections increases (expand) as a result of swelling at the selected site (fig. 8-fig. 10; page 11, [0122]). Claim 15, providing a bandage (fig. 8c); move apart to stretch or expand said bridge section (fig. 8C).
 Gal discloses all the limitations above but fails to explicitly disclose electronic circuitry comprising a detection component mounted on said bridge section, said electronic circuitry being configured to provide an electrical signal in response to the expansion of said bridge section as detected by said detection component.
   However, Marttila discloses electronic circuitry  40 comprising a detection component mounted on said bridge section (fig. 2-fig. 4), said electronic circuitry being configured to provide an electrical signal (battery) (fig. 4) in response to the expansion of said bridge section as detected by said detection component (fig. 7; page 3, [0036]).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Marttila within the system of Gal in order to accurately detect blood leakage during extracorporeal blood treatment or other medical procedures thereby maximizing the safety of the system.
   Regarding claim 2, Gal and Marttila disclose all the limitations set forth in claim 1 and Marttila further discloses  wherein the selected site is an IV site at which an intravenous needle extends into a vein of the patient at the IV site, and wherein said detection component comprises a breakable link configured to break or otherwise rupture in the event that said bridge section expands or stretches beyond a predetermined threshold, whereupon said electrical signal is provided (fig. 1-fig. 2; page 3, [0036]).
 Regarding claim 3, Gal discloses wherein said electronic circuitry additionally comprises an electrical power supply and wherein one of said first section and said second section includes said electrical power supply (fig. 8-fig. 10; page 9, [0102]).
 Regarding claim 4, Gal discloses wherein said electronic circuitry additionally comprises an alarm (sound) producing member for producing an alarm in response to said electrical signal (page 9, [0102-0103]).
Regarding claim 5, Gal discloses wherein said expandable section comprises an elastic cloth (page 10, [0107-0108]; page 11, [0123]).

 Regarding claim 6, Gal discloses wherein said electronic circuitry is comprises a printed circuit (fig. 1).
 Regarding claim 7, Gal and Marttila disclose all the limitations set forth in claim 1 and Marttila further discloses wherein said electrical power supply is a printed battery (fig. 4; page 3, [0032]).
 Regarding claim 8, Gal and Marttila disclose all the limitations set forth above and Marttila further discloses wherein said alarm producing member is a printed speaker (speaker 47 in fig. 4; page 3, [0031]).
 Regarding claim 9, Gal discloses  wherein said electronic circuitry additionally comprises a separate unit including an electrical power supply and an alarm producing member, said separate unit being configured to be releasably electrically connected to said bandage (fig. 8b-8c).
 Regarding claim 10, Gal and Marttila disclose all the limitations above and Marttila further discloses  wherein said bandage is configured to provide a wireless electrical alarm signal from said bandage to a remote location (page 3, [0031]).
 Regarding claim 11, Gal discloses wherein said first and second sections are configured for adhesive securement to the skin of the patient (fig. 8b-fig. 8c).
 Regarding claim 12, Gal discloses  wherein said detection component comprises a strain gauge configured to determine the amount that said bridge section expands or stretches, said electronic circuitry being configured to provide said electrical signal indicating the amount that said bridge section expands or stretches as determined by said strain gauge (fig. 8b-fig. 8c; page 11, [0122-0123]).
 Regarding claim 13, Gal discloses wherein said bridge section is also configured to be contracted if the spacing between said first section and said second section decreases, and wherein said strain gauge is configured to determine the amount that said bridge section con- tracts, said electronic circuitry being configured to provide said electrical signal indicating the amount that said bridge section contracts as determined by said strain gauge (fig. 8b-fig. 8c; page 11, [0122-0123]).
 Regarding claim 14, Gal discloses wherein said first section and said second section form respective portions of a sleeve configured to be placed around the selected site of the patient’s body (page 9, [0096]).
 Regarding claim 16, Gal discloses wherein said selected site is an IV site and said electrical signal is provided if the stretching or expansion of said bridge section exceeds a predetermined threshold indicative of an IV blow-out (page 2, [0017]).
 Regarding claim 17, Gal and Marttila disclose all the limitations set forth in claim 1 and Marttila further discloses wherein said detection component comprises a breakable link configured to break or otherwise rupture in the event that said bridge section expands or stretches beyond said predetermined threshold, whereupon said electrical signal is produced (page 3, [0036]).
 Regarding claim 18, Gal and Marttila disclose all the limitations set forth in claim 1 and Marttila further discloses wherein said electrical signal is wirelessly transmitted to a remote location as an alarm signal (page 3, [0031]).
 Regarding claim 19, Gal discloses wherein said bridge section is pre-stretched to a point just below said predetermined threshold before said bandage is secured to the skin of the patient (fig. 8c; page 2, [0017]).
 Regarding claim 20, Gal discloses wherein said first and second sections are adhesively secured to the skin of the patient (fig. 8b-fig. 8c; page 2, [0017]).
 Regarding claim 21, Gal discloses wherein said detection component comprises a strain gauge mounted on said bridge section, wherein said strain gauge determines the amount that said bridge section expands or stretches, whereupon said electronic circuitry provides said electrical signal indicating the amount that said bridge section has expanded or stretched as determined by said strain gauge (fig. 8b-fig. 8c; page 11, [0122-0123]).

 Regarding claim 22, Gal discloses wherein said bridge section is also configured to be contracted if the spacing between said first section and second section decreases, and wherein said strain gauge determines the amount that said bridge section contracts, whereupon said electronic circuitry provides said electrical signal indicating the amount that said bridge section has contracted as determined by said strain gauge (fig. 8b-fig. 8c; page 11, [0122-0123]).
  Regarding claim 23, Gal  and Marttila disclose all the limitations set forth in claim 1 and Marttila further discloses wherein said selected site comprises an IV site, wherein said monitoring bandage is secured to the patient’s body at said IV site to monitor the condition thereof and to provide an alarm signal in the event of swelling at the IV site indicating an IV blow-out (page 3, [0036]).
  Regarding claim 24, Gal discloses wherein said selected site is a limb or the head of the patient, and wherein said monitoring bandage is placed on said patient’s body at said selected site to monitor the amount of swelling thereat (page 11, [0122-0123]).
 Regarding claim 25, Gal discloses wherein said selected site is a limb or the head of the patient, and wherein said monitoring bandage is placed on said patient’s body at said selected site to monitor the amount of swelling thereat (page 11, [0122-0123]).
 Regarding claim 26, Gal discloses wherein said selected site is a limb or the head of the patient, and wherein said monitoring bandage is placed on said patient’s body at said selected site to monitor the amount of swelling thereat (page 11, [0122-0123]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VanDelden (US 10,058,455) discloses nano-enhanced wound dressing.
Caneppele et al. (US 2016/0030250) discloses two stage wound dressing assembly.
Hirth (US 2016/0310679) discloses bandage having injection port and sterilization indicator.
Ballantyne et al. (US 8,056,148) discloses showe/glove system.
Al Khaburi (US 2012/0165717) discloses medical………therewith.
Nemesdy et al. (US 5,497,787) discloses Limb monitoring method and associated apparatus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
August 9, 2022

                                                                                 /DANIEL PREVIL/                                                                                 Primary Examiner, Art Unit 2684